Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Allowable Subject Matter
Claims 1-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
CN 105403705 (hereinafter '705) (Translation submitted by Applicants) discloses an equipment which performs fault detection on a continuous blood glucose monitoring instrument so that accurate blood glucose signals can be provided. 705 discloses a fault detection module which comprises combining continuous blood glucose signals outputted by the single chip microcomputer and obtained in a certain sampling period into one-dimensional time sequence data, establishing a PCA model for the signals, classifying the signals of a patient by means of a PCA iterative method, and establishing a corresponding PCA model; establishing, according to a classification result, a PCA monitoring graph of the on-line fault detection of a blood glucose meter; and determining a detection result, and if the fault detection result at several continuous moments are all abnormal, it can be indicated that the blood glucose meter fails (Abstract).
CN 108491861 (hereinafter "61) discloses a multisource and multi-parameter fusion-based electric transmission/transmission equipment state abnormal mode recognition method and device. 61 discloses obtaining monitoring data and sorting various pieces of state quantity data according to a time sequence; judging whether each piece of state quantity data is candidate abnormal data and generate a sequence at the current moment when the data is found abnormal. When data is not accord with a preset normal data clustering feature, obtaining a plurality of 
Raghavan et al. (USPAP. 20170004433) discloses an automatic service monitor in an information technology environment has its operation controlled by information that, in part, defines entities that perform services and defines key performance indicators (KPIs) that indicate measures of performance of the services. Additional information controls the operation of the service monitor with respect to identifying and adapting for KPIs based on the non-normal data caused by maintenance work or other causes. Such adaptation may include changes in how reported information appears to the user (Abstract; Pars. 291-300).
Regarding claim 1, the closest prior art of record discloses processing monitored data to determine if there is an error. However, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating a monitoring value change rate between each monitoring value and a following monitoring value adjacent to the monitoring value based on the preset sampling period, to obtain a monitoring value change rate of each monitoring value; performing normalization processing on each monitoring value to obtain a normalized monitoring value corresponding to each monitoring value; determining a first number of monitoring values each having the monitoring value change rate greater than a preset change rate threshold and the normalized monitoring value greater than a preset monitoring value threshold" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-6 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 7, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculate a monitoring value change rate 
Claims 8-12 depend from allowed claim 7 and therefore are also allowed.
Regarding claim 15, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculate a monitoring value change rate between each monitoring value and a following monitoring value adjacent to the monitoring value based on the preset sampling period, to obtain a monitoring value change rate of each monitoring value; perform normalization processing…determining a first number of monitoring values, a monitoring value each having the monitoring value change rate greater than a preset change rate threshold and the normalized monitoring value greater than a preset monitoring value threshold" in combination with other limitations in the claims as defined by Applicants. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 1, 2022